 



Exhibit 10
AGREEMENT
This Agreement is dated as of October 22, 2001 between General Motors
Corporation, a Delaware corporation (“GM”), and General Motors Acceptance
Corporation, a Delaware corporation (“GMAC”).
Recitals

A.   GMAC is a diversified financial services company that supports the sale of
GM’s products by providing, among other things, wholesale, retail, and lease
financing for the purchase and lease of those products.   B.   GMAC is highly
dependent on the public debt markets to raise funds for its business.   C.  
GMAC’s ability to raise funds in the public debt markets is highly dependent on
its credit ratings, which, in turn, are dependent on the level of GMAC’s equity
capital, profitability, the quality of its assets, and its liquidity.   D.   It
is important to the success of GM that GMAC remains a viable finance company
that can fund itself in the public debt markets and continue supporting the sale
of GM’s products.   E.   Towards maintaining the viability of GMAC, the parties
desire to provide for certain agreements regarding transactions between them and
the creditworthiness of GMAC.

NOW, THEREFORE, for good and valuable consideration and the mutual agreements
herein provided, the parties agree as follows:

1.   The parties agree that all Affiliate Receivables shall be on arm’s-length
terms. For purposes hereof, “Affiliate Receivables” means any advance, loan,
extension of credit, or other financing to GM or any affiliate of GM whose
assets and liabilities are classified on GM’s consolidated balance sheet as
Automotive (“Automotive Affiliate”). GMAC shall enforce, and cause its
subsidiaries to enforce, all Affiliate Receivables in a commercially reasonable
manner, and GM shall pay, and cause its Automotive Affiliates to pay, Affiliate
Receivables in accordance with their terms.   2.   GMAC shall not, nor shall it
permit any of its subsidiaries to, guarantee any indebtedness of, or purchase
any equity securities issued by, or make any other investment in, GM (parent
company only) or any Automotive Affiliate. In addition, GMAC shall not, nor
shall it permit any of its subsidiaries to, purchase or finance any real
property or manufacturing equipment (including tooling) from or of GM or any
Automotive Affiliate that is classified as an Automotive asset on GM’s
consolidated balance sheet, except in conformance with prudent and commercially
reasonable standards established on an arms-length basis. GM shall not, nor
shall it permit any Automotive Affiliate to, request or require GMAC, or GMAC’s
subsidiaries, to do any of the transactions prohibited by this Section 2.

 



--------------------------------------------------------------------------------



 



3.   GM and GMAC agree that GMAC’s total stockholder’s equity as stated on or
reflected in its consolidated financial statements shall, at the end of any
calendar quarter during which this Agreement is in effect, be maintained at a
commercially reasonable level appropriate to support the amount, quality, and
mix (i.e., retail finance receivables, wholesale finance receivables, lease
receivables and non-automotive assets held on balance sheet) of GMAC’s assets as
stated on or reflected in its consolidated financial statements for the same
calendar quarter, taking into account general business conditions affecting
GMAC.   4.   GMAC shall, and shall cause each of its subsidiaries to, conduct
its business, including its finance and lease business, in a prudent and
commercially reasonable manner, including maintaining and adhering to credit
risk underwriting standards for finance and lease receivables and residual
assumptions for lease receivables it acquires or originates that are consistent
with industry standards. GM shall not, nor shall it permit any Automotive
Affiliate to, require GMAC or any of its subsidiaries to accept credit or
residual risk beyond what it would be willing to accept acting in a prudent and
commercially reasonable manner. For avoidance of doubt, acquisition, or
origination of finance or lease receivables having terms that are not
market-based shall be considered to be prudent and commercially reasonable if
subsidies (in the form of interest rate subvention payments, guarantees,
residual risk sharing arrangements, or otherwise) are provided by GM or an
Automotive Affiliate in an amount sufficient to assure that GMAC or a finance
subsidiary of GMAC, as the case may be, will receive the economic benefits of
such receivables as if they had been acquired or originated on market-based
terms. Notwithstanding the foregoing, in recognition of the fact that GM uses
GMAC as the predominant provider of financial services for special retail and
lease programs to support the sale of products manufactured by GM and other
Automotive Affiliates, it is understood that it would be commercially reasonable
and prudent for GMAC to accept higher concentrations of automotive credit risk
than it might otherwise accept in order to continue as the predominant provider
of financial services to GM and the other Automotive Affiliates with respect to
such programs.   5.   GM and GMAC agree that (a) GMAC shall at all times
maintain its books, records, financial statements, and bank accounts separate
from those of GM and any Automotive Affiliate; (b) GMAC shall maintain its
assets in such a manner that it will not be costly or difficult to segregate,
ascertain, or identify its assets from those of GM and any Automotive Affiliate;
(c) the funds and other assets of GMAC shall not be commingled with those of GM
or any Automotive Affiliate; (d) GMAC shall at all times hold itself out as a
legal entity separate and distinct from GM and any Automotive Affiliate; and
(e) they otherwise will take such reasonable and customary action so that GMAC
will not be consolidated with GM or any Automotive Affiliate in any case or
other proceeding seeking liquidation, reorganization, or other relief with
respect to GM or any Automotive Affiliate or its debts under any bankruptcy,
insolvency, or other similar law.   6.   In the event that GM or any of its
subsidiaries engages in a corporate transaction that causes the Pension Benefit
Guaranty Corporation (“PBGC”) to threaten to terminate the pension plans
sponsored by GM or any of its subsidiaries, GM shall, or shall cause any of its
subsidiaries to, seek to negotiate a settlement with the PBGC to avoid an
involuntary plan termination. In connection with such negotiated settlement, GM
shall endeavor not to grant to the PBGC a security interest in the assets of
GMAC that has priority over the claims of unsecured creditors of GMAC.

- 2 -



--------------------------------------------------------------------------------



 



7.   All determinations to be made under this Agreement shall be made in
accordance with, or with reference to financial statements prepared in
accordance with, United States generally accepted accounting principles. For
purposes of this Agreement, the term “lease receivables” shall mean “net
investment in operating leases” as stated on or reflected in GMAC’s consolidated
financial statements.   8.   During the term of this Agreement, GMAC shall
continue to make inventory and capital financing generally available to dealers
of vehicles manufactured or sold by GM or its Automotive Affiliates and shall
continue to make retail and lease financing generally available to such dealers’
customers to substantially the same extent that GMAC has historically made such
services available, so long as providing such services to such an extent would
not result in a breach of any of the foregoing provisions. Nothing herein
precludes GMAC from providing or continuing to provide financial services to
automotive manufacturers other than GM or from providing or continuing to
provide mortgage, insurance or other non-automotive financial services in the
ordinary course of business.   9.   This Agreement shall be construed and
interpreted in accordance with, and governed by, the internal laws of the State
of New York, excluding any choice of law rules that may direct the application
of the laws of another jurisdiction.   10.   This Agreement shall terminate on
the Termination Date, which shall initially be October 22, 2006. On October 22,
2002, and on each October 22 thereafter during the term of this Agreement, the
Termination Date shall be extended automatically for an additional one-year
period (ending on the October 22 next following the then-current Termination
Date) unless either party shall have given the other party written notice during
the period beginning on July 1 and ending on October 1 immediately preceding
such October 22, specifying its election not to extend the Termination Date
beyond the then-current Termination Date and that the term of this Agreement
shall, therefore, expire on such then-current Termination Date.

- 3 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

                  GENERAL MOTORS CORPORATION       GENERAL MOTORS ACCEPTANCE
CORPORATION
 
               
By:
  /s/ ERIC A. FELDSTEIN
 
Eric A. Feldstein       By:   /s/ WILLIAM F. MUIR
 
 William F. Muir
Its:
  Vice President Finance and Treasurer       Its:   Executive Vice President and
 
              Chief Financial Officer

- 4 -